William B. Brown, J.,
dissenting. I fully concur in the dissenting opinion by Justice Celebrezze because, in my opinion, the most crucial period of a trial is when the jury is deliberating its verdict. Any error occurring at that critical deliberation stage should be presumptively prejudicial, and therefore reversible error.
In this case, the trial judge communicated with the jury outside the presence of defendant or defense counsel. The majority concedes that error intervened, but is satisfied that the judge’s communications to the jury were limited and insignificant, and therefore “harmless.”
The simple fact that the jury summoned the judge leads me to infer that the jury was uncertain or confused about a significant aspect of the case. In that light, perhaps additional instructions were in order to aid in clearing up the confusion. However, neither defendant nor his coun*58sel- were present to urge that the jury’s questions be answered. Defendant was without the assistance of counsel at this most critical stage of the case. ‘ ‘ The right to have the assistance of counsel is too fundamental and absolute to allow courts to indulge in nice calculations as to the amount of prejudice arising from its denial.” Glasser v. United States (1942), 315 U. S. 60, 76.
Accordingly, I dissent.